DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 05/03/2022. Claims 1-9, 11-21 are pending. Claim 1 have been amended. Claim 10 have been cancelled. Entry of this amendment is accepted and made of record.

Response to Arguments
Applicant’s arguments, see 101 Rejection of the Claims section on page 6 of the remarks, filed on 5/03/2022, with respect to claims 1-7 and 21 have been fully considered and are persuasive.  The 35 USC 101 rejections of claims 1-7 and 21 has been withdrawn in view of the amendments to the claims filed. 

Allowable Subject Matter
Claim 1-9, and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of fit a seismic reflectivity model to seismic measurements of a set of seismic waves obtained from the seismic sensor based, at least in part, on nonlinear inversion of the set of seismic waves, wherein the seismic reflectivity model is based, at least in part, on a set of reflectivity models; and generate a set of reduced-noise seismic measurements based, at least in part, on the subset of the seismic waves comprising seismic multiples in combination with the limitations set forth by the claim.
Dependent claims 2-7 and 21 are allowed for the reasons explained above with respect to independent claim 1 from which they depend.
Claims 8 and 15 are allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of fit a seismic reflectivity model to seismic measurements of a set of seismic waves based, at least in part, on nonlinear inversion of the set of seismic waves, and wherein the seismic reflectivity model is based, at least in part, on a set of reflectivity models; generate a set of reduced noise seismic measurements based, at least in part, on the subset of the seismic of the seismic measurements corresponding to the subset of seismic multiples, in combination with the limitations set forth by the claim.
Dependent claims 9, 11-14 and 16-20 are allowed for the reasons explained above with respect to their respective independent claims 8 and 15 from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure. 
Hampson US2019/0170889 teaches a method for estimating a far field seismic energy source seismic signature (see abstract), removing distortions (signature deconvolutions) in order to correct distortions of the detected seismic signals detected by hydrophones (see para. 0026) of multiple reflections of the signals measured (see para. 0024) and to better fit measured seismic signals (see para. 0036-0037).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864